Citation Nr: 0736798	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1941 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam during the Vietnam era.

2.  The veteran does not have diabetes mellitus type 2 as a 
result of his service.

3.  The veteran does not have prostate cancer as a result of 
his service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
the veteran's active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007). 
 
2.  Prostate cancer was not incurred or aggravated during the 
veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has diabetes mellitus, type 2, 
and prostate cancer, as a result of exposure to Agent Orange, 
or some other herbicide, or toxic gas, during service.  More 
specifically, he argues the following: in June 1964, he was 
assigned to Headquarters, Deseret Test Center, in Utah; he 
was stationed at a duty station in a warehouse in the Pearl 
Harbor area; his unit's mission was to research, test, and 
develop chemical and biological weapons; his duties involved 
being an administrative specialist/office manager, and a 
custodian of classified materials; in about August 1965, 
there was a malfunction of the equipment that resulted in a 
leak of liquids and/or gases; his office had to be closed 
off; there were no casualties, although the personnel in the 
area had coughing and tearing of the eyes; he does not 
believe that a report was ever created over this incident 
because the operation was highly classified.  See veteran's 
letters, received in March and October of 2003 and November 
2004.  

The Board notes that the veteran is shown to have been 
awarded the Combat Medical Badge and served with an infantry 
unit in World War II.  The RO has also conceded that the 
veteran was a prisoner of war (of the Japanese Government) 
between April 1942 and July 1942.  See June 2000 rating 
decision.  

The veteran's highly honorable service to this country is not 
in dispute. 

Although the veteran is shown to have participated in combat, 
and to be an ex-POW, there is no assertion that either of the 
claimed conditions were incurred during combat, or while a 
POW, nor are the claimed conditions included among the 
disorders for which presumptive service connection may be 
afforded to ex-POW's.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.307(c) (2007).  Therefore, the veteran's 
participation in combat, and ex-POW status, are not relevant 
to the issues on appeal, and will not be further discussed.  

Furthermore, in a statement, dated in December 2004, the 
veteran's representative essentially indicated that the 
veteran may have been involved in a program for the testing 
of chemical and biological warfare agents, Project 112 and 
Shipboard Hazard and Defense (SHAD).  A conference report, 
dated in December 2004, shows that the veteran asserted that 
he had worked in a warehouse that held equipment and supplies 
related to Project SHAD, and other documents contain 
indications that it was claimed that he participated in a 
SHAD test named "Fearless Johnny."  

However, in a letter received in July 2006, the veteran 
stated that he was not claiming to have been a participant 
in, or to have been assigned to, Project SHAD.  Nevertheless, 
in a September 2007 brief, the veteran's representative 
continued to argue that service connection for the claimed 
conditions was warranted because the veteran was a 
participant in Project SHAD.  In any event, the evidence 
shows that in June 2006, the Department of Defense determined 
that the veteran's MOS (military occupation specialty) 
(administrative specialist) was inconsistent with 
participation in this test, and that his name was not in any 
relevant personnel log.  Therefore, as participation in 
Project SHAD is not shown, this aspect of the appeal will not 
be further discussed.  

The Board notes that the veteran's service records do not 
show service in Vietnam, and that the December 2004 
conference report shows that the veteran denied ever 
physically serving in Vietnam.  Therefore, the presumptive 
service connection for diabetes mellitus type 2, and prostate 
cancer, which become manifest after separation from service 
in veterans who served in the Republic of Vietnam during the 
period from January 9, 1962, and ending on May 7, 1975 is not 
for application, and will not be further discussed.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  

The Court has held that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this regard, the veteran rests his claims on the assertion 
that he was exposed to Agent Orange, some other herbicide, or 
some other toxic chemical, in a single event that took place 
in about August 1965.  However, there is simply no objective 
evidence in his service records, medical records, or the 
other evidence of record, to support this aspect of his 
claim.  See also statement from the National Personnel 
Records Center, dated in March 2007 (noting that there were 
"no records of exposure to herbicides").  In this regard, 
service records indicate that the veteran was qualified as a 
custodian of classified material, that in December 1963 he 
was assigned to the Pacific Liaison Office (PLO) at Pearl 
Harbor, and that the parent unit for the PLO was the Desert 
Test Center at Ft. Douglas, Utah.  However, there are no 
records which show that there was a leak or other 
contamination at the PLO office during the veteran's service, 
or that the PLO handled Agent Orange/other herbicides, or 
toxic chemicals.  

The Board must find that the service records outweigh the 
veteran's statements regarding exposure to chemicals during 
his service in Pearl Harbor.

Beyond the above, even if one assumes that the veteran was 
exposed to some type of chemical accident during service, 
there is no competent opinion of record which associates 
either the veteran's diabetes mellitus or prostate cancer 
with exposure to Agent Orange, or any other toxic chemical, 
during service.  To the extent that claims have been 
presented based on the theory of exposure to Agent Orange, 
some other herbicide, or any other toxic chemical, during 
service, such exposure is not shown.  Accordingly, these 
aspects of the claims, as well as the laws and regulations 
pertaining to service connection based on exposure to 
herbicides, will not be further discussed.  

Given the foregoing, the only remaining possible basis for 
service connection is on a direct basis, exclusive of the 
claims of exposure to Agent Orange, or toxic chemicals.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Service connection may 
also be granted for diabetes mellitus, and malignant tumors, 
when they are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not show any 
treatment for diabetic symptoms, or prostate cancer symptoms, 
or diagnosis of either diabetes mellitus, or prostate cancer.  
An examination report, dated in May 1969, shows that the 
veteran's endocrine system, and his genitourinary system, 
were clinically evaluated as normal, and that urinalysis was 
negative for sugar.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  The Board must 
find that the service medical records provide evidence 
against these claims, clearly indicating neither condition 
during service. 

More importantly, the earliest evidence of either of the 
claimed disabilities is dated in 2003.  This is approximately 
33 years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the appellant has either diabetes mellitus, or prostate 
cancer, as a result of any injury or disease incurred during 
his service.  Finally, there is no competent evidence showing 
that either diabetes mellitus, or a prostate cancer (i.e., a 
malignant tumor of the prostate), that was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board must find that the service and post-service medical 
evidence provides highly probative evidence against both 
claims, outweighing the veteran's contentions.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims, and that the claims must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

In this case, diabetes mellitus, type 2, and prostate cancer, 
are not capable of lay diagnosis.  In addition, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to medical causation, and 
the Board has determined that the veteran's written testimony 
is outweighed by the service records (which do not show that 
the veteran was exposed to Agent Orange, any other herbicide, 
or toxic chemicals), and the medical evidence (service and 
post-service medical records, indicating disorders that began 
many years after service without connection to service), and 
that this evidence shows that service connection is not 
warranted for the claimed conditions.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in April 2003 (prostate 
cancer), and February 2004 (diabetes mellitus), the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  See also VCAA letter, 
dated in May 2005.  The April 2003 and February 2004 VCAA 
notices complied with the requirement that the notice must 
precede the adjudication (which was in May 2004).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, service medical records, and VA 
and non-VA medical records.  The RO has unsuccessfully 
attempted to verify the veteran's claim of exposure to 
herbicides with the National Personnel Records Center, and 
the possibility of participation in Project SHAD with the 
Department of Defense.  Although he has not been afforded an 
examination, and etiological opinions have not been obtained, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the Board has determined that exposure to Agent 
Orange, or any other toxic chemical, is not shown.  There is 
no record of inservice treatment for any relevant symptoms, 
there are no relevant post-service medical treatment records 
dated between separation from service in 1969 and 2003 (a 
period of 33 years), and there is no competent evidence to 
show that either of these conditions are related to service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met as to either of the claims.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for diabetes mellitus is denied.  

Service connection for prostate cancer is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


